Title: To Thomas Jefferson from James Madison, 13 April 1825
From: Madison, James
To: Jefferson, Thomas


                        Dear Sir
                        
                            Montpellier
                            apl 13. 1825
                        
                    When I suggested, some time ago, Judge Carr for the Law Chair in the University, I did not know that he had been taken into view by any other member of our Board; and inferring from the silent reception given to my letter, and the attractions of the place he now holds. that I ought not to persist in the idea of his appointment, my thoughts were turned altogether to other chances. By a letter recd I find that the Judge had occurred to two of our Colleagues long before my suggestion of him; and from their anxiety for his appointment I presume that they do not despair of his consent to exchange his seat in the Court of Appeals & residence in Richmond for the location proposed for him. With this encouragement I must renew my wish that he may be named for the Law Chair, and that no feelings of delicacy may be permitted to interfere with a measure of such obvious propriety, and such critical importance to the University. Altho’ I cannot decide from personal acquaintance on the merits of Mr C. there is abundant evidence of his legal qualifications for the professorship, and that he is unrivalled in every other recommendatory trait of character I am entirely persuaded that his name will be welcomed by every Visitor as well as by the Public; and hope that you will at once obtain the separate sanctions of the former in such terms as may introduce the Professor, without the necessity of a meeting of the Board before the Autumnal period.Not knowing where Mr Cabell will be found I must ask the favor of you to add what is wanting on the address of the enclosed letter & then have it forwarded.
                        
                    